Case 2:20-mj-00012-BAT Document 1 Filed 01/13/20 Page 1 of 25




                                             MJ20-012
Case 2:20-mj-00012-BAT Document 1 Filed 01/13/20 Page 2 of 25
Case 2:20-mj-00012-BAT Document 1 Filed 01/13/20 Page 3 of 25
Case 2:20-mj-00012-BAT Document 1 Filed 01/13/20 Page 4 of 25
Case 2:20-mj-00012-BAT Document 1 Filed 01/13/20 Page 5 of 25
Case 2:20-mj-00012-BAT Document 1 Filed 01/13/20 Page 6 of 25
Case 2:20-mj-00012-BAT Document 1 Filed 01/13/20 Page 7 of 25
Case 2:20-mj-00012-BAT Document 1 Filed 01/13/20 Page 8 of 25
Case 2:20-mj-00012-BAT Document 1 Filed 01/13/20 Page 9 of 25
Case 2:20-mj-00012-BAT Document 1 Filed 01/13/20 Page 10 of 25
Case 2:20-mj-00012-BAT Document 1 Filed 01/13/20 Page 11 of 25
Case 2:20-mj-00012-BAT Document 1 Filed 01/13/20 Page 12 of 25
Case 2:20-mj-00012-BAT Document 1 Filed 01/13/20 Page 13 of 25
Case 2:20-mj-00012-BAT Document 1 Filed 01/13/20 Page 14 of 25
Case 2:20-mj-00012-BAT Document 1 Filed 01/13/20 Page 15 of 25
Case 2:20-mj-00012-BAT Document 1 Filed 01/13/20 Page 16 of 25
Case 2:20-mj-00012-BAT Document 1 Filed 01/13/20 Page 17 of 25
Case 2:20-mj-00012-BAT Document 1 Filed 01/13/20 Page 18 of 25
Case 2:20-mj-00012-BAT Document 1 Filed 01/13/20 Page 19 of 25
Case 2:20-mj-00012-BAT Document 1 Filed 01/13/20 Page 20 of 25
Case 2:20-mj-00012-BAT Document 1 Filed 01/13/20 Page 21 of 25
Case 2:20-mj-00012-BAT Document 1 Filed 01/13/20 Page 22 of 25
Case 2:20-mj-00012-BAT Document 1 Filed 01/13/20 Page 23 of 25
       Case 2:20-mj-00012-BAT Document 1 Filed 01/13/20 Page 24 of 25




                                 ATTACHMENT A

                          (DEVICE TO BE SEARCHED)

      The following cellular telephone (the “SUBJECT DEVICE”) in the custody of the
Bureau of Alcohol, Tobacco, Firearms, and Explosives (ATF) in Seattle, Washington:

      A SUBJECT DEVICE: A black T-Mobile REVVL cellular telephone emblazoned
      on the back with IMEI: 015248000261451. This device was seized from Leontai
      BERRY’s person during his arrest on November 13, 2019.




USAO# 2019R01000
        Case 2:20-mj-00012-BAT Document 1 Filed 01/13/20 Page 25 of 25




                                   ATTACHMENT B

                    (ITEMS TO BE SEARCHED FOR AND SEIZED)

     This warrant authorizes the search for the following items in the SUBJECT
DEVICE identified in Attachment A:

       Evidence, fruits, and/or instrumentalities of the commission of the following
crimes: Possession of a Machinegun, in violation of Title 18, United States Code,
Section 922(o), False Statements in Connection with the Acquisition of a Firearm, in
violation of Title 18, United States Code, Section 922(a)(6), and Conspiracy to Violate
the Gun Control Act, in violation of Title 18, United States Code, Section 371,
specifically:

             i.      Assigned number and identifying telephone serial number (ESN,
                     MIN, IMSI, or IMEI);
             ii.     Stored list of recent received, sent, or missed calls;
             iii.    Stored contact information;
             iv.     Stored photographs or videos that pertain to firearms or firearm parts
                     and accessories, including magazines, machinegun parts, Glock
                     switches, “fully switches,” Glock conversion devices, or shooting in
                     fully automatic mode; and
             v.      Stored communications pertaining to: fully automatic firearms or
                     machineguns; the purchase or sale of firearms or firearm parts and
                     accessories; eligibility to purchase or possess firearms; and financial
                     transactions related to firearms, including but not limited to: emails,
                     text messages, and chat messages stored on the phone’s social media
                     applications, such as Facebook, Instagram and SnapChat.




USAO# 2019R01000
